Case 1:20-cr-00060-CG-N Document 25 Filed 04/15/20 Page 1 of 3    PageID #: 57



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,            *
                                     *
vs.                                  * CRIMINAL NO. 20-00060-CG
                                     *
EARNEST JONATHAN LAW,                *
                                     *
      Defendants.                    *

                                  ORDER

      A pretrial conference was conducted, via telephone, on April

14, 2020, before the undersigned Magistrate Judge.                Conference

participants   included    Lawanda   O’Bannon,    counsel   for     Defendant

Earnest Jonathan Law, and Assistant U.S. Attorney Justin Roller,

counsel for the Government.

      At the pretrial conference, Ms. O’Bannon renewed her motion

to continue.    (Doc. 24).     Ms. O’Bannon reported that the recent

COVID-19 pandemic has created a hardship for her to visit or talk

privately with her client to discuss the plea agreement received

from the Government and other sensitive defense matters.                   Ms.

O’Bannon stated that additional time is needed to make arrangements

with the jail for secure, private communications with her client.

Counsel for the Government voiced no opposition to the continuance

request.

      Upon consideration, the motion is GRANTED.          The undersigned

concludes that, under the circumstances, the ends of justice served
Case 1:20-cr-00060-CG-N Document 25 Filed 04/15/20 Page 2 of 3   PageID #: 58



by continuing this action for another term outweigh the best

interests of the public and Defendant in a speedy trial.                   18

U.S.C.A. § 3161(h)(7)(A).       The impact of the COVID-19 pandemic is

well-documented and, in order to lessen the spread of the disease,

a number of measures have been instituted in this court, including

the delay of criminal matters. See Miscellaneous Action No. 20-

mc-1000-KD    (Doc.   5)(S.D.   AL.   March   30,   2020)(DuBose,     C.J.).

Further, a delay of the trial of this case so that counsel can

make arrangements to communicate privately with her client to

discuss the plea agreement received from the Government and other

sensitive matters critical to his defense is reasonable under the

circumstances.    Thus, this case is hereby CONTINUED to the June

2020 criminal term, with jury selection commencing on June 1, 2020.

For purposes of the Speedy Trial Act, any delay resulting from

this    continuance    is   excludable    pursuant    to   18    U.S.C.     §

3161(h)(7)(A).

       Counsel for Defendant shall file, on or before April 24, 2020,

a Speedy Trial Waiver executed by Defendant and his/her counsel.

The waiver shall include language which reflects that (A) counsel

has discussed the reasons for seeking a continuance with Defendant;

(B) Defendant understands that the time requested in the motion to

continue trial of this matter will be excluded from any calculations

of time under the Speedy Trial Act; and (C) with this understanding

and knowledge, Defendant agrees to a continuance of this action to

                                      2
Case 1:20-cr-00060-CG-N Document 25 Filed 04/15/20 Page 3 of 3   PageID #: 59



the June trial term.

     DONE this 15th day of April, 2020.

                                               /s/ SONJA F. BIVINS
                                         UNITED STATES MAGISTRATE JUDGE




                                     3
